Case 1:14-cv-07694-LJL-JLC Document 198-7 Filed 02/15/20 Page 1 of 15

SURROGATE’S COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
X
In the Matter of the Proceeding to Remove Andrew Wangas_ : File No. 2550/2003
Preliminary Executor of the Last Will and Testament of :
CHI-CHUAN WANG : AFFIDAVIT OF
a/k/a C.C. WANG, : ANDREW WANG
Deceased. :
x

 

STATE OF NEW YORK _)
COUNTY OF QUEENS ~
ANDREW WANG, being duly sworn, deposes and says:

1. I am the Preliminary Executor of the Estate of Chi-Chuan Wang (“C.C. Wang”).

I submit this affidavit in opposition to the petition to remove me as Preliminary Executor filed
May 16, 2006 (the “Petition”).

2. I did not take art from the Kings in my personal capacity, give Estate art to the
Kings, take Estate assets out of the jurisdiction, or withhold assets or information from the
Estate. Each of these accusations is false.

3. The Petition alleges that the document attached to it as Exhibit B is a receipt or an
acknowledgment by me of an exchange of art in Shanghai China in May 2005. Although I
signed a document during settlement discussions with the Kings last year, it was not Exhibit B. I
believe that the Kings have deliberately altered the document that I signed to give false support
to their false accusations.

4. Moreover, the Petition’s allegation that I violated the October 23, 2003 temporary

restraining order (the “TRO”) when I sold my apartment has no basis whatsoever. My apartment

is not property of the Estate and I did not buy it from C.C. Wang. It was neither a gift from CC

KING-SCT-000010683
Case 1:14-cv-07694-LJL-JLC Document 198-7 Filed 02/15/20 Page 2 of 15

Wang nor did CC give me the money to purchase my apartment. The TRO has no application to

this transaction.
Background for the Petition

5. My grandfather C.C. Wang disinherited his daughter Yien Koo King (“Y.K.”) in
his February 18, 2003 Will because she and her husband Kenneth King had stolen millions of
dollars and a substantial portion of his art collection. Some of the art in the “C.C. Wang Family
Collection” belonged to other family members including my father, my cousin James Tcheng’s
father and an elderly cousin in Taiwan named Hui Chen. None of it belonged to the Kings.

6. My father Shou Kung Wang (“S.K.”) and I have been trying to recover the art
collection, or at least a portion of it, since C.C. Wang first asked for our help in January and
February 2003.

7. C.C. Wang died in July 2003.

8. Starting in July 2003, Y.K. contested his Will and falsely accused my father and
me of dishonesty. The Kings have continued to accuse me of wrongdoing ever since, including
accusations that I am withholding 25 specific paintings. These allegations have either been

unsupported or disproved.

9. On August 4, 2003, I was granted preliminary letters testamentary. The Public
Administrator of New York County was also appointed to act as a co-fiduciary.

10. Three years later, I have discharged all of my obligations as a co-fiduciary of the
Estate without any question about my integrity other than the ceaseless, unsupported accusations

of the Kings. The allegations against the Kings, in contrast have proven to be true.

The TRO

KING-SCT-0000106384
Case 1:14-cv-07694-LJL-JLC Document 198-7 Filed 02/15/20 Page 3 of 15

11. One of the central disputes in the Estate arises from the Kings’ claim that C.C.
Wang gave them corporate stock, millions of dollars, and a large portion of his art collection as
gifts before he died. I knew that this was not true because C.C. had talked to me about the
Kings’ betrayal and had instructed me to get the art back from them. I also knew that the Kings
would make it difficult for the Estate to disprove their claim of ownership. They had used many
corporations and transactions to move assets between 1998 and 2003 and they were the only
ones who had the documents and other information about the transfers.

12. In October 2003 counsel for the Public Administrator asked the parties to consent
to a TRO to preserve the assets until the disputed claims of ownership were resolved. My father
and | agreed to the restraint and at first the Kings agreed as well. The Kings then changed their
mind and sought to carve out from the TRO 93 pieces of art held by Northwich Investments
Limited (“Northwich”) and Soon Huat Inc. (‘Soon Huat”) -- two of the offshore corporations that
Y.K. and Kenneth King claimed to own or control. Surrogate Preminger denied the Kings’
request and the Kings’ appeal was also denied.

Settlement Discussions With the Kings Prior to May 2005

13. Even though I believed that the Kings had no right to the art or the money or the
corporations, I tried for many years to settle with them. The Kings had leverage because they
had hidden many of the assets in Asia (they eventually testified that they had handed over the 93
pieces of Northwich and Soon Huat art to Kenneth King’s brother in Malaysia) and had control
over the most important painting in the collection: the “Procession of the Taoist Immortals” by
the artist Wu Zhongyuan (the “Wu”). The Wu is not only worth the most money of all the art in
C.C. Wang’s collection, perhaps as much as $5 million, it is also priceless given its age and its

3

KING-SCT-000010685
Case 1:14-cv-07694-LJL-JLC Document 198-7 Filed 02/15/20 Page 4 of 15

significance to C.C. and the Chinese art community generally. It is the piece by which the
collection was most distinguished.

14. I participated in settlement meetings with both attorneys, including meetings
facilitated by Bryan Cave, (tax counsel for the Public Administrator,) and Surrogate Preminger,
and without attorneys, in direct negotiation with King family members. In all of the meetings the
discussions were about the Kings returning some but not all of the art they held and perhaps
receiving some share of the distribution of Estate assets under the Will.

15. Surrogate Preminger instructed me repeatedly that because of the expense of
litigation it was my obligation to negotiate with the Kings, even if a settlement would leave them
with a significant and in my view disproportionate share of C.C. Wang’s Estate.

16. My efforts to settle with the Kings throughout 2003 and 2004 failed because each
time it seemed that we had come close to a deal the Kings demanded more from the Estate. The
settlements efforts were made more difficult by a constant turnover in the Kings’ legal counsel.
In 2004 the Kings fired their first set of lawyers and hired Hugh Mo and another attorney, Randy
Mastro. We started over but again, after several months delay, the settlement discussions fell
apart. I formed the belief that the Kings did not want to settle at all but wanted to wear down the
Estate with unnecessary expense until it could no longer pursue them for the return of the assets
they had stolen.

17. By October and November 2004, we were finally able to begin depositions of the
Kings. In the course of inquiring about the flow of C.C. Wang’s assets between the various
offshore corporations that the Kings had formed, we learned that the Kings had taken money out
of the corporate accounts to pay their attorneys. For this reason and because I had learned that

4

KING-SCT-000010686
Case 1:14-cv-07694-LJL-JLC Document 198-7 Filed 02/15/20 Page 5 of 15

the Kings were trying to sell art in Asia, I brought a motion to hold the Kings in contempt of the
TRO. The Kings did not have a defense except to try to revive their earlier accusations against
my father.

18. Surrogate Preminger ruled that all proceedings other than the probate would be
stayed and that the parties should proceed with discovery and trial on that issue alone. We
started to take depositions on a fast schedule.

19. | Y.K. admitted on her deposition that C.C. Wang had not given her the art or other
assets as gifts. This was an admission that her affidavits and interrogatories and the positions she
had taken before Surrogate Preminger and the appellate Court were all false. It meant that we
had been pursuing costly litigation for years based on a lie.

20. By this time we were almost done with depositions (we were about to take the
deposition of a third party witness, James Soong, who had been a friend of C.C. Wang’s for
many years) and were close to trial. Y.K. had also admitted on her deposition that C.C. Wang
had capacity in February 2003 and that the reasons he had given for disinheriting her in his Will
Statement were essentially true. I formed the impression that the Kings were desperate to avoid
the probate trial.

21. | Y.K. became very emotional about some of the facts that were coming out in
discovery, including a conversation she had with C.C. Wang in which she told him that it would
hurt her marriage for her to return art to him as he asked. Y.K. begged me to settle the disputes

between the families and stop the litigations. She promised me that this time she was ready and

would negotiate in good faith.

KING-SCT-000010687
Case 1:14-cv-07694-LJL-JLC Document 198-7 Filed 02/15/20 Page 6 of 15

The May 2005 Shanghai Settlement Meeting

22. Asaresult of the change in the Kings’ position, we obtained the consent of the
Public Administrator and wrote to the Court requesting a stay of discovery and trial to give us
time to pursue settlement. The Court granted our request.

23. I met with the Kings in May 2005 in China because that was where they said they
had taken the Wu. J believed that our settlement talks were confidential, but I knew that any
actual settlement would have to be public and approved by everyone involved.

24. | reached a preliminary agreement with the Kings, the main points of which were:
(1) the Kings would return 46 of the 93 Northwich and Soon Huat paintings; (2) the Estate would
let the Kings keep whatever other paintings they had taken; (3) the Kings would put the Wu in
joint custody for donation to a museum in the name of the C.C. Wang Family Collection; (4) the
Kings would return seven additional paintings owned by my father; (5) my father would give the
Kings one of his paintings at Y.K.’s special request; and (6) the Estate would give the Kings one
of C.C.’s New York City apartments.

25, I said that I would present the settlement to my immediate family and my elder
aunt Hsien Chen. To the extent that we were letting the Kings keep art that arguably belonged to
Hui Chen, I would need to obtain her consent as well. The Kings said they would obtain the
consent of my Tcheng cousins. We acknowledged that the scttlement would need to be formally
approved and then documented by our lawyers.

26. | On May 10, I accomplished the most important step toward settlement in securing
the safety of the Wu. The Wu is now in a bank in Shanghai from which it cannot be moved

without our joint consent.

KING-SCT-000010688
Case 1:14-cv-07694-LJL-JLC Document 198-7 Filed 02/15/20 Page 7 of 15

27. The next day J met with the Kings in a conference room that they had booked in a
Shanghai hotel. the only painting I brought with me was the Xiao Shizao that Y.K. had specially
requested. Even though the painting belongs to my father, he agreed to give it to Y.K. to help
settlement.

28. The Petition alleges that I brought 5 paintings to the meeting and that the
paintings were all presumptively Estate property. This not true. I brought only the Xiao Shizao
and it has no connection to the Estate. The Jian Bao Gallery, my father’s gallery, bought the
painting at a Sotheby’s auction in 1987 for $121,000. A copy of the invoice from Sotheby’s to
the Jian Bao Gallery is annexed hereto as Exhibit 1.

29. I believe that I did not violate the law or the TRO by giving Y.K. the Xiao Shizao
in settlement because it is not an Estate asset, C.C. never owned it, and it was not a gift from him
or bought by him. The painting was already in China where my father had sent it to an expert to
study its authenticity.

30. I did not give Y.K. any other paintings and I did not take any paintings, Estate or
otherwise, out of New York. I did not plan to give the Kings any more art than they already had,
with the sole exception of my father’s Xiao Shizao painting.

31.  T acted honestly, openly and solely in my fiduciary capacity when I engaged in
settlement discussions with the Kings in Shanghai in May 2005. My purpose, which I believed
to be well known to the Court and to the Public Administrator, was to recover art from the Kings

and to stop the litigation that has depleted the Estate.

KING-SCT-000010689
Case 1:14-cv-07694-LJL-JLC Document 198-7 Filed 02/15/20 Page 8 of 15

The Document Petitioners Attach as
Exhibit B to the Petition Has Been Altered

32. | Kenneth King brought a several page document with him to the May 2005
settlement meeting. One page of the document had on it a list of 46 Northwich and Soon Huat
paintings that the Kings agreed to turn over in the settlement. The rest of the document was a list
of about 60 paintings. As I understood it, Kenneth King or his brother would deliver these
paintings to Y.K., or Y.K. already had them. As stated above, the only painting I had in my
possession was the one by the artist Xiao Shizao, owned by my father, who had agreed to give it
to Y.K. to help to bring about a settlement.

33. Kenneth King asked me to initial next to each painting that he had agreed to
return to the Estate and to sign at the bottom of the list. I was reluctant to sign because I did not
trust Kenneth King. He has prepared many lists on many occasions and they are often confusing.
In pressuring me to sign his document, he told me that the document was for his records only,
and that it was a settlement document that could not be used for any other purpose.

34. Kenneth King also insisted that Y.K. initial and sign the list of the art that would
go to her. She said she did not want to sign.

35. While I was considering what to do, Kenneth and Y.K. began to argue bitterly.
Kenneth became loud and angry. He shouted curse words at Y.K. and called her vile names.
Y.K. began to cry and I was both embarrassed and afraid for my aunt. I knew because Y.K. had
told me (and had also told C.C.) that she was afraid that Kenneth would leave her if she returned
the art, and J knew that and that she was emotionally fragile. | agreed to initial and sign the

document in order to end the fight and because I believed that there would be no chance of

KING-SCT-000010690
Case 1:14-cv-07694-LJL-JLC Document 198-7 Filed 02/15/20 Page 9 of 15

settlement if I did not sign. I believed that the document was a record of our agreement, not a
receipt for art actually exchanged.

36. The document that I signed, however, is not Exhibit B. The document that
Kenneth King presented to me for signature at the settlement meeting was several pages long. I
do not recall seeing the words “46 Pieces Received by Andrew Wang” where I was asked to
sign. I doubt that I would have signed it had I seen those words as I had not yet gotten any
paintings from the Kings other than the Wu on the previous day. Reading the words today, I
would interpret them as meaning that these were pieces to be received by me. I would likewise
interpret the words “received by Yien Koo Wang King” as meaning that in the settlement she
would receive art from Kenneth or his brother to whom the Kings had entrusted the art, but not
from me. I only had my father’s painting by Xiao Shizao, which I delivered to Y.K.

37. Lasked Kenneth King for a copy of the document we signed, but he did not give
me one.

The “Missing” Paintings

38. I noticed that the list of documents that would go to Y.K., or which she would
keep in the settlement, included the paintings numbered | through 4 on the bottom portion of
Exhibit B. These paintings were on the Kings’ list of 26 paintings, which became a list of 21
plus 5, and then a list of 21 plus 4 “missing” paintings that I supposedly took from C.C. Wang’s
safe deposit box and from his apartment. Over the years since the Kings first accused me of
taking the paintings several have been accounted for: one was donated to a museum, another

returned to James Tcheng’s father because he owned it and several are still in C.C.’s apartment

KING-SCT-000010691
Case 1:14-cv-07694-LJL-JLC Document 198-7 Filed 02/15/20 Page 10 of 15

or with my father because he owns them. Of the 26 paintings on the Kings’ original list, we have
not been able to find or account for 17 paintings.

39. | When I saw that the list of art that would go to Y.K. under the settlement included
four of these unaccounted for paintings, the Hong Ren, the Hua Yan, the Huang Gongwang, and
the Shitao, I interpreted the document as confirmation of my suspicion that the Kings had taken
the paintings and had them in their possession all along. I had suspected that the Kings had the
“missing” paintings because they were the only ones who had access to C.C.”s art and affairs for
a long period of time, and because I knew from C.C. and from Y.K. herself that the Kings had
taken art out of C.C. Wang’s storage facilities without his permission after C.C. became
suspicious of them.

40. Although the Kings had denied having these pieces for a number of years, I
assumed that the Kings were willing in the context of settlement to admit having them in order to
establish title so that they could sell them.

41. I did not believe that it would be difficult to obtain consent and approval for a
settlement that allowed Y.K. King to keep a large portion of the Northwich and Soon Huat art.

Of the four “missing” paintings, three are Northwich or Soon Huat art and only one, the Hua
Ran, is a painting that the Kings concede belongs to the Estate. J did not believe I would have
difficulty obtaining consent and approval for a settlement that allowed her to keep these
paintings, including the Hua Ran, given its relative value (the Kings claim it is worth $150,000),
and the difficulty and expense of pursuing litigation to recover it. The concession did not appear
significant to me in comparison to the tremendous importance of closing a settlement that
included recovering a significant portion of the collection, including the Wu.

10

KING-SCT-000010692
Case 1:14-cv-07694-LJL-JLC Document 198-7 Filed 02/15/20 Page 11 of 15

The Kings’ Delivery of 15 Pieces of Art

42. The Petition alleges that Y.K. gave me all 46 pieces of art as agreed. This did not
happen. If I had received all 46 pieces of art from the Kings in May of 2005, then the settlement
would have been concluded and we would not be still litigating.

43. At the meeting in Shanghai Kenneth King handed 15 paintings to me. He then
said that he needed to take a break for lunch and we agreed to come back to the conference room
that afternoon. I came back but the Kings did not.

44. Because the Kings had smuggled the paintings into China. I understood that I
could not legally take them back to the United States. I told my counsel to inform the Public
Administrator that the Kings had turned over some paintings, but that I could not move them and
did not know what position the Kings would take given that the settlement appeared to have
fallen apart. When it looked as if the settlement was not going to take place, we appeared for a
hearing before Surrogate Preminger in November or December 2005. I understand that at the
hearing my attorneys acknowledged to Surrogate Preminger that the Kings had returned the Wu
and other art. The Kings did not raise any objections or make any accusations against me at that
time.

45. The paintings that I received and that I am still holding are:

1. Anonymous, Evening Ferry (painting 1 on the list);
2. Cheng Zhengkui, Blue Brook (5);

3. Dai Wenjin, Fisherman (6);

4. Ding Yunpeng (Nanyu), Sweeping the Elephant (7);

5. Liang Kai, Chopping Wood (14);

11

KING-SCT-000010693
Case 1:14-cv-07694-LJL-JLC Document 198-7 Filed 02/15/20 Page 12 of 15

6. Ma Shouzhen, Orchid, Bamboo & Rock (18);

7. Ma Yuan, Tasting Tea beside Bamboo and Rock (20);

8. Ni Zan (Gaoshi), Heavenly Pavillion among Brooks & Mins (23),

9. Sheng Mou, Boating by a River Bank (26);

10. Shitao, Bamboo & Plum (28);

11. Tang Yin, Dew on Tong Tree Landscape (29),

12. Wu Cangshi, Rock & Banana Tree (36);

13. Wu Wei, Scholar under a Pine Tree (37);

14. Wu Zhen (Mei Daoren), Solitary Fisherman (39); and

15. Zhao Mengfu (Songxue), Laozi and his Attendant under Pine Tree (43).

46. I did not take these paintings from the Kings on my own account. I did not sell

the paintings, “commingle” them with my personal assets or convert them.

The Apartment
47. I do not believe that I violated the TRO by selling my apartment, which I had
owned since 1998. The apartment was not property of the Estate. It was also not a gift from CC,

and CC did not give me the money I used to purchase the apartment.

Dated: August 4, 2006

LL

 

Andrew Wang
Sworn to before me this
___ day of August, 2006
Notary Public
12

KING-SCT-000010694
Case 1:14-cv-07694-LJL-JLC Document 198-7 Filed 02/15/20 Page 13 of 15

- SOTHEBY'S

Page No. 1
1334 YORK AVENUE: GALLERTES

NEW YORK, N.Y. 10024 Inwice No. 53648 O49
(2) 2) 606-7000

Bill to Account: 6054965 Customer No. 4053945
JIAN BAO GALLERY

C/O GEORGE J. GOODSTADT, INC.
80 POST ROAD EAST
WESTPORT CT

cd

64880 ,
(203) 454-0167
_ Sale Name: CHINESE PAINTINGS
SaleNo: sag
Sale Date: 49 6¢ All Payments Must Be
08 87 Made in US. Dollars

Lot | Description | Amount

Number

Se

         
  
 
    
 

   

   

sSDAVED'N. REDD
CENBE. #7364 42)

oie

E

   

oe ee ee
es Tax Due as Applicable

 

Allof the above property is sold to and purchased |
‘Terins of Guarantee printed in the cata
added tatbe hammer price ag part of d

by the above-invoiced party as
ogue for the sale “he invoiced
te toud puncliise price

purchaser in accordance with ihe Conditions of Sak and
amet bichides the Buses Premium in effecian un cate of sale

«

KING-SCT-000010695
 

Case 1:14-cv-07694-LJL-JLC Document 198-7 Filed 02/15/20 Page 14 of 15

 

5
eof Miao Zhao (mid) 2th Century)
CAO XUN'S AUSPICIOUS OMENS FOR DYNASTIC REVIVAL

 

ti ink avd

 
  
    

 

 

hoo, anc with a partially o obiiter-
aser iption. Nurme collectors’ seals, inelic-
eg Shao, cing, &hewg Nong Sheng, He Ting See Gong
i i re She 2 adel Fey Zhang Caang Hawg jue,

Cee Shu Hua, He Ti ing Sheng

Jian, severa ral others, iGus century (2)
height 1 1 Wein Bom

 
   
 
 
 

 

os te

in

 
   

   

This seroll gl “

  
 
   

surroundi ing » Ewpe ror |
supernatural eve

claim te the
presut TET, By in cl

      

i

A

stratic ions, but as sie.
simtecnth

  
   
  
 
  
 
    
 
  
  
   

 

ewelve i

 

PL ; ‘and four addit seat
ie Zhiliu in Tang Mules Seng

ningji # (Shanghai 195? ), pe 65~81. In addition,
py (consisting of (fours yi é
ing Palace M : iuced by Xiao
(diu Vi ing’s C ay of} Ciao Zhao's Auspicious
ong howapnan ~an no. 2 (1982),
Julia B Moor "
rigan and Two | ee uthern £ Sung Mish
‘ ientalis, Vol, 15 (1985), pp. 1-29, ro
af the publishec 1 mples and provides
ion upon which this note is based,

$70,000~ $80,000

 

  

   
 
  
 

    

    

  

_

 

     

» me BAP Bae acthll 5 REE tbe On ening

 

KING-SCT-000010696
Case 1:14-cv-07694-LJL-JLC Document 198-7

ve a0

wages

 

Filed 02/15/20 Page 15 of 15

 

A MAASAI CE

 

KING-SCT-000010697
